Appleton, C. J.
The defendant was indicted as a common seller of intoxicating liquors, and found guilty.
Tho presiding justice instructed the jury: “That there must be proof of a plurality of actual sales, and sufficient of them to satisfy the jury of the offense alleged; but that the government were not required to prove a plurality of sales by witnesses who purchased liquor of the respondent, or by persons who have seen liquors sold by the respondent, or by his clerks and agents; that tho jury could infer the fact of sales from circumstances, and the situation of the respondent, if they were satisfied to do so.”
Exception is taken to the latter clause of the instruction. But all' crimes may be proved by circumstantial evidence. The situation of the respondent, his conduct, his acts, may become of the utmost importance in determining the question of his criminality. Circumstances and the situation of the accused may be of so crim-inative a character, as not merely to justify, but imperatively to require a verdict of guilty of even the highest crimes known to the law. The common seller of intoxicating liquors has no peculiar grounds for exemption from the general principles of law adopted in the investigation of crime. State v. O’ Conner, 49 Maine, 594.
The evidence shows that Mrs. Kelty supplied her two children with a bottle and money to purchase liquor and that they returned with it. The children sent on this errand testified that they received the money and purchased the liquor of the respondent. True, the children testified they received the money and returned with the liquor, but the government had an unquestionable right to strengthen their testimony as to these facts. The evidence of Mrs. Kelty of itself proved nothing, but in connection with the other testimony it was of importance.
No other exceptions to the rulings of the presiding justice are relied upon. Exceptions overruled.
Walton, Dickerson, Barrows, Yirgtn and Peters, JJ., concurred.